Citation Nr: 0914056	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-38 184	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania




THE ISSUE

Whether the calculation of the Veteran's combined rating of 
80 percent was proper in an October 2005 rating decision.




ATTORNEY FOR THE BOARD


G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veteran's Affairs (VA).  The Board, in 
pertinent part, remanded the issue on appeal for additional 
development in October 2007.

FINDINGS OF FACT

1.  VA records show the Veteran is service-connected for the 
following disabilities: residuals shell fragment wound with 
retained foreign body and scar of thoracic spine, pleural 
cavity injury (40 percent disabling); Post Traumatic Stress 
Disorder (30 percent disabling); radiculopathy, cervical 
spine (20 percent disabling); degenerative changes of the 
thoracic spine (20 percent disabling); hearing loss 
(10 percent disabling).

2.  Under the Combined Rating Table the Veteran's combined 
total rating is 80 percent and records show he is currently 
receiving payments at that rate.


CONCLUSION OF LAW

1.  The Veteran's combined disability rating is correctly 
calculated at 80 percent.  38 C.F.R. § 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in December 2004, July 2005, and 
April 2008.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."   

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in September 2006.  Here, the 
law is dispositive of the issue of whether the RO 
miscalculated the Veteran's combined 80 percent rating in the 
October 2005 rating decision.  Under such circumstances, the 
provisions regarding the duties to notify and assist 
claimants are not applicable.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Combined Evaluations

VA uses the Combined Ratings Table set forth in 38 C.F.R. § 
4.25 to determine the combined rating for a Veteran's 
service-connected disabilities.  A combined rating results 
from the consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, then by other less disabling 
conditions, if any, in the order of severity. 38 C.F.R. § 
4.25 (2008).

To calculate the combined evaluation for four disabilities, 
the disabilities are first arranged in the exact order of 
their severity, beginning with the greatest disability.  
Next, the degree of first disability is read in the left 
column of the table and the degree of the second disability 
is read in the top row of the table, whichever is 
appropriate.  The figure that appears in the space where the 
column and row intersect represents the combined value of the 
two.  Then, the combined value of the first two disabilities 
is combined in the table with the degree of the third 
disability.  The combined value for the three disabilities 
will be found in the space where the column and row 
intersect.  The combined value of the three disabilities is 
combined in the table with the degree of the fourth 
disability.  The combined value for the four disabilities 
will be found in the space where the column and row 
intersect.  Finally the combined value of the four 
disabilities is combined in the table with the degree of the 
fifth disability.  The combined value for all five 
disabilities will be found in the space where the column and 
row intersect.  This total combined value is then converted 
to the nearest degree divisible by 10.  Combined values 
ending in 5 are adjusted upwards.  38 C.F.R. § 4.25(a).

Table I-Combined Ratings Table
[10 combined with 10 is 19]
 
1
0
2
0
3
0
4
0
5
0
6
0
7
0
8
0
9
0
1
9
2
7
3
5
4
3
5
1
6
0
6
8
7
6
8
4
9
2
2
0
2
8
3
6
4
4
5
2
6
0
6
8
7
6
8
4
9
2
2
1
2
9
3
7
4
5
5
3
6
1
6
8
7
6
8
4
9
2
2
2
3
0
3
8
4
5
5
3
6
1
6
9
7
7
8
4
9
2
2
3
3
1
3
8
4
6
5
4
6
2
6
9
7
7
8
5
9
2
2
4
3
2
3
9
4
7
5
4
6
2
7
0
7
7
8
5
9
2
2
5
3
3
4
0
4
8
5
5
6
3
7
0
7
8
8
5
9
3
2
6
3
3
4
1
4
8
5
6
6
3
7
0
7
8
8
5
9
3
2
7
3
4
4
2
4
9
5
6
6
4
7
1
7
8
8
5
9
3
2
8
3
5
4
2
5
0
5
7
6
4
7
1
7
8
8
6
9
3
2
9
3
6
4
3
5
0
5
7
6
5
7
2
7
9
8
6
9
3
3
0
3
7
4
4
5
1
5
8
6
5
7
2
7
9
8
6
9
3
3
1
3
8
4
5
5
2
5
9
6
6
7
2
7
9
8
6
9
3
3
2
3
9
4
6
5
2
5
9
6
6
7
3
8
0
8
6
9
3
3
3
4
0
4
6
5
3
6
0
6
7
7
3
8
0
8
7
9
3
3
4
4
1
4
7
5
4
6
0
6
7
7
4
8
0
8
7
9
3
3
5
4
2
4
8
5
5
6
1
6
8
7
4
8
1
8
7
9
4
3
6
4
2
4
9
5
5
6
2
6
8
7
4
8
1
8
7
9
4
3
7
4
3
5
0
5
6
6
2
6
9
7
5
8
1
8
7
9
4
3
8
4
4
5
0
5
7
6
3
6
9
7
5
8
1
8
8
9
4
3
9
4
5
5
1
5
7
6
3
7
0
7
6
8
2
8
8
9
4
4
0
4
6
5
2
5
8
6
4
7
0
7
6
8
2
8
8
9
4
4
1
4
7
5
3
5
9
6
5
7
1
7
6
8
2
8
8
9
4
4
2
4
8
5
4
5
9
6
5
7
1
7
7
8
3
8
8
9
4
4
3
4
9
5
4
6
0
6
6
7
2
7
7
8
3
8
9
9
4
4
4
5
0
5
5
6
1
6
6
7
2
7
8
8
3
8
9
9
4
4
5
5
1
5
6
6
2
6
7
7
3
7
8
8
4
8
9
9
5
4
6
5
1
5
7
6
2
6
8
7
3
7
8
8
4
8
9
9
5
4
7
5
2
5
8
6
3
6
8
7
4
7
9
8
4
8
9
9
5
4
8
5
3
5
8
6
4
6
9
7
4
7
9
8
4
9
0
9
5
4
9
5
4
5
9
6
4
6
9
7
5
8
0
8
5
9
0
9
5
5
0
5
5
6
0
6
5
7
0
7
5
8
0
8
5
9
0
9
5
5
1
5
6
6
1
6
6
7
1
7
6
8
0
8
5
9
0
9
5
5
2
5
7
6
2
6
6
7
1
7
6
8
1
8
6
9
0
9
5
5
3
5
8
6
2
6
7
7
2
7
7
8
1
8
6
9
1
9
5
5
4
5
9
6
3
6
8
7
2
7
7
8
2
8
6
9
1
9
5
5
5
6
0
6
4
6
9
7
3
7
8
8
2
8
7
9
1
9
6
5
6
6
0
6
5
6
9
7
4
7
8
8
2
8
7
9
1
9
6
5
7
6
1
6
6
7
0
7
4
7
9
8
3
8
7
9
1
9
6
5
8
6
2
6
6
7
1
7
5
7
9
8
3
8
7
9
2
9
6
5
9
6
3
6
7
7
1
7
5
8
0
8
4
8
8
9
2
9
6
6
0
6
4
6
8
7
2
7
6
8
0
8
4
8
8
9
2
9
6
6
1
6
5
6
9
7
3
7
7
8
1
8
4
8
8
9
2
9
6
6
2
6
6
7
0
7
3
7
7
8
1
8
5
8
9
9
2
9
6
6
3
6
7
7
0
7
4
7
8
8
2
8
5
8
9
9
3
9
6
6
4
6
8
7
1
7
5
7
8
8
2
8
6
8
9
9
3
9
6
6
5
6
9
7
2
7
6
7
9
8
3
8
6
9
0
9
3
9
7
6
6
6
9
7
3
7
6
8
0
8
3
8
6
9
0
9
3
9
7
6
7
7
0
7
4
7
7
8
0
8
4
8
7
9
0
9
3
9
7
6
8
7
1
7
4
7
8
8
1
8
4
8
7
9
0
9
4
9
7
6
9
7
2
7
5
7
8
8
1
8
5
8
8
9
1
9
4
9
7
7
0
7
3
7
6
7
9
8
2
8
5
8
8
9
1
9
4
9
7
7
1
7
4
7
7
8
0
8
3
8
6
8
8
9
1
9
4
9
7
7
2
7
5
7
8
8
0
8
3
8
6
8
9
9
2
9
4
9
7
7
3
7
6
7
8
8
1
8
4
8
7
8
9
9
2
9
5
9
7
7
4
7
7
7
9
8
2
8
4
8
7
9
0
9
2
9
5
9
7
7
5
7
8
8
0
8
3
8
5
8
8
9
0
9
3
9
5
9
8
7
6
7
8
8
1
8
3
8
6
8
8
9
0
9
3
9
5
9
8
7
7
7
9
8
2
8
4
8
6
8
9
9
1
9
3
9
5
9
8
7
8
8
0
8
2
8
5
8
7
8
9
9
1
9
3
9
6
9
8
7
9
8
1
8
3
8
5
8
7
9
0
9
2
9
4
9
6
9
8
8
0
8
2
8
4
8
6
8
8
9
0
9
2
9
4
9
6
9
8
8
1
8
3
8
5
8
7
8
9
9
1
9
2
9
4
9
6
9
8
8
2
8
4
8
6
8
7
8
9
9
1
9
3
9
5
9
6
9
8
8
3
8
5
8
6
8
8
9
0
9
2
9
3
9
5
9
7
9
8
8
4
8
6
8
7
8
9
9
0
9
2
9
4
9
5
9
7
9
8
8
5
8
7
8
8
9
0
9
1
9
3
9
4
9
6
9
7
9
9
8
6
8
7
8
9
9
0
9
2
9
3
9
4
9
6
9
7
9
9
8
7
8
8
9
0
9
1
9
2
9
4
9
5
9
6
9
7
9
9
8
8
8
9
9
0
9
2
9
3
9
4
9
5
9
6
9
8
9
9
8
9
9
0
9
1
9
2
9
3
9
5
9
6
9
7
9
8
9
9
9
0
9
1
9
2
9
3
9
4
9
5
9
6
9
7
9
8
9
9
9
1
9
2
9
3
9
4
9
5
9
6
9
6
9
7
9
8
9
9
9
2
9
3
9
4
9
4
9
5
9
6
9
7
9
8
9
8
9
9
9
3
9
4
9
4
9
5
9
6
9
7
9
7
9
8
9
9
9
9
9
4
9
5
9
5
9
6
9
6
9
7
9
8
9
8
9
9
9
9
 
1
0
2
0
3
0
4
0
5
0
6
0
7
0
8
0
9
0
38 C.F.R. § 4.25, Table I.

In this case, the Veteran has appealed the RO's assignment of 
the combined 80 percent rating.  For purposes of this appeal, 
he did not challenge the individual ratings assigned.  He 
instead asserted that according to his calculations, which 
are set forth in his February 2009 Notice of Disagreement, 
his disability rating when added together is 120 percent.  He 
claimed a 90 percent rating, at least, should be assigned.  
In the October 2005 rating decision, the Veteran's 
disabilities were evaluated as follows: residual shell 
fragment wound with retained foreign body and scar of 
thoracic spine, pleural cavity injury (40 percent disabling); 
Post Traumatic Stress Disorder (30 percent disabling); 
radiculopathy of the cervical spine (20 percent disabling); 
degenerative changes of the thoracic spine (20 percent 
disabling); hearing loss (10 percent disabling).  A November 
2007 rating decision corrected an assigned effective date, 
but did not affect the combined disability rating level.  
Records show the Veteran is currently receiving payments at 
the 80 percent rate.

After carefully reviewing the record, the Board finds that 
the RO's calculation is correct.  Specifically, following the 
directions set forth in 38 C.F.R. § 4.25, the 40 percent 
rating assigned for the Veteran's pleural cavity injury 
combined with the 30 percent rating assigned for post 
traumatic stress disorder , resulting in a 58 percent rating.  
This 58 percent rating is then combined with the 20 percent 
rating for the Veteran's radiculopathy of the cervical spine, 
resulting in a 66 percent rating.  The 66 percent rating is 
next combined with the 20 percent rating for degenerative 
changes of the thoracic spine resulting in a 73 percent 
rating.  The 73 percent rating is combined with the 10 
percent rating for hearing loss resulting in a 76 percent 
rating.  Finally, the 76 percent rating is adjusted upward to 
the nearest degree divisible by 10, which is 80 percent.  
Thus, the RO's calculations are correct.  

Application of the law to the facts in the present appeal 
demonstrates that the RO's calculation of the Veteran's 
combined evaluation of 80 percent was correct in the October 
2005 decision.  He was subsequently paid at the 80 percent 
rate.  Therefore, the appeal must be denied because of lack 
of entitlement to any greater benefit under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The calculation of the Veteran's combined rating of 80 
percent was proper in the October 2005 rating decision; the 
appeal is denied



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


